DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Need to put initials on ProQuest search printout.
See below for few other issues/questions.  Also not sure about motivation to combine statement (i.e. how does increasing credit score relate to account not included in risk data prior to request)?
Status of Claims
This action is in reply to the amendment filed on 04/01/2021.
Claims 1, 15 and 19 are amended. 
Claims 1-19 are currently pending and have been examined.

Response to Arguments
Regarding the 112(b) rejection.  
The rejection is withdrawn in view of applicant’s amendments.  

Regarding applicant’s 35 U.S.C. § 101 arguments.  
The arguments have been fully considered but they are not persuasive. 
On page 11 of the response applicant argues that the claims integrate the abstract idea into a practical application.  
Applicant has cited claim 1 and emphasized “receiving, from a user computing device, a request to update risk data of the user to include an account identified in account data items associated with the user stored by a third-party entity, wherein the account is not included in the risk data prior to receiving the request;” and “ account information identifying the account, wherein the account information is formatted for ingestion by the secured third- party risk database to initiate addition of the account to risk data of the user, wherein transactions of the user occur on the account;” 
Examiner respectfully disagrees.  The argument is merely a conclusory statement (I’m not sure what consistory statement means, maybe conclusory statement?) and the emphasized claim elements represent abstract elements, abstract elements cannot integrate the claims into a practical application.  
Applicant further stated that the addition of “not included in the risk data prior to receiving the request” represents an improvement to technology and cited paragraph [0107] of the specification.  Both paragraph [0107] and the added element “not included in the risk data prior to receiving the request” discuss improvement to the abstract idea as they are related to improving a credit score which is considered a fundamental economic practice.  
	
Therefore, applicant’s 101 argument is unpersuasive.  

Regarding applicant’s 35 U.S.C. § 103 arguments. 

Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 15 and product Claim 19.  Claim 1 recites the limitations of:
>>A computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:
receiving, from a user computing device, a request to update risk data of the user to include an account identified in account data items associated with the user stored by a third-party entity, wherein the account is not included in the risk data prior to receiving the request;
generating an account creation data package formatted for ingestion at a secured third-party risk database to initiate addition of the account to risk data of the user, the account creation data package including:
an identifier of a recipient indicated in each of the account data items;
a data furnisher identifier associated with an entity that provides consumer data to the secured third-party risk database; and
account information identifying the account, wherein the account information is formatted for ingestion by the secured third-party risk database to initiate addition of the account to risk data of the user, wherein transactions of the user occur on the account;
identifying an Application Programming Interface (API) token associated with the secured third-party risk database;
and transmitting the API token and the account creation data package to the secured third-party risk database via a secure communication channel established with the third-party risk database, wherein the account information is usable to update a risk score of the user.<<
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1, 15 and 19 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as a computing system The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims further recite the additional elements of “identifying an Application Programming Interface (API) token associated with the secured third-party risk database; and transmitting the API token and the account creation data package to the secured third-party risk database via a secure communication channel established with the third-party risk database, wherein the account information is usable to update a risk score of the user.” These elements do not amount to significantly more than extra solution activity because a storage mechanism storing data, servers receiving market data, user interfaces that receive user inputs, and displays data are generic computer functions that amounts to no more than mere instructions to apply using a generic computer. Accordingly, these additional elements do not Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0302] – [0307] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 15, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme et al. (PG PUB US 2015/0199757 A1) and further in view of Bowman (PG PUB US 2010/0082476 A1).
Regarding claims 1, 15 and 19 

A computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: receiving, from a user computing device, a request to update risk data of the user to include an account identified in account data items associated with the user stored by a third-party entity wherein the account is not included in the risk data prior to receiving the request,  (See at least Lindholme [0015], [0017] and [0030]: [0015] “In the most cases, where consumers' financial accounts and on-time payment histories are not reported to, nor on record with a bureau, consumers have the right in the United States, under the Equal Credit Opportunity Act (ECOA) Section 202.6(b)(6), to "voluntarily" self-report their missing accounts and payment histories directly with applications they submit that require a credit check. “ [0017] Accordingly, it is beneficial for a payment verification application, executable in a computing environment, to be configured to allow consumers to report positive credit transactions to major credit bureaus on behalf of a user (i.e., a consumer) of a client device. To this end, the payment verification application may access a first application programming interface (API) offered by an entity (e.g., a utility company, a car dealership, etc.) over a network to obtain payment history data for the user of the client device. The payment history data may comprise at least information associated with payments made by the user to the entity. And [0030]  The authentication data 227 includes information provided by the user that is used to access financial information associated with the user from one or more entities 209. To this end, the authentication data 227 may include account data for the user associated with the entity 209).
generating an account creation data package formatted for ingestion at a secured third-party risk database to initiate addition of the account to risk data of the user, the account creation data package including: an identifier of a recipient indicated in each of the account data items;  a data furnisher identifier associated with an entity that provides consumer data to the secured third-party risk database; and (See at least Lindholme [0017] Accordingly, it is beneficial for a payment verification application, executable in a computing environment, to be configured to allow consumers to report positive credit transactions to major credit bureaus on behalf of a user (i.e., a consumer) of a client device. To this end, the payment verification application may access a first application programming interface (API) offered by an entity (e.g., a utility company, a car dealership, etc.) over a network to obtain payment history data for the user of the client device. The payment history data may comprise at least information associated with payments made by the user to the entity.)
account information identifying the account, wherein the account information is  formatted for ingestion by the secured third-party risk database to initiate addition of the account to risk data of the user, wherein transaction of the user occur on the account;  (See at least Lindholme [0015]: In the most cases, where consumers' financial accounts and on-time payment histories are not reported to, nor on record with a bureau, consumers have the right in the United States, under the Equal Credit Opportunity Act (ECOA) Section 202.6(b)(6), to "voluntarily" self-report their missing accounts and payment histories directly with applications they submit that require a credit check. This allows the consumer to fairly demonstrate their creditworthiness. [0030] and  [0033]:[0015] “ [0030] User account data 224 includes information used to authenticate a user such as the information used by the user to access the payment verification application 100 (e.g., biometric data, username, and password). The authentication data 227 includes information provided by the user that is used to access financial information associated with the user from one or more entities 209. To this end, the authentication data 227 may include account data for the user associated with the entity 209. As a non-limiting example, the user may provide a username and a password to the payment verification application 100 associated with an account for a Natural Gas Company. Using the username and password, the payment verification application 100 may access the payment history for the user from the Natural Gas Company.   and [0033] Next, a general description of the operation of the various components of the networked environment 200 is provided. To begin, it is assumed that a consumer, as a user of the client device 206, accesses the payment verification application 100 to report positive credit or payment transactions to one or more credit bureaus 109, such as EQUIFAX.RTM., EXPERIAN.RTM., and TRANSUNION.RTM.. Accordingly, a user may create a client account in the payment verification application 100 allowing the user to securely store personal and financial information that may be used to report positive payment history to the credit bureaus 109. Further, the user may associate his or her account with an entity 209, such as a utility company, a credit card company, a banking or lending institution, a brokerage firm, an insurance company, a payment aggregation service (e.g., MINT.COM.RTM.), etc. Upon associating the entity 209 with the user account, the user may be required to submit authentication data 227 for the entity to the payment verification application 100 which may then use the authentication data 227 to obtain payment history data 230 corresponding to the user.

identifying an Application Programing Interface (API) token associated with the secured third-party risk database; and transmitting the API token and the account creation data package to the secured third-party risk database via a secure communication channel established with the third-party risk database, wherein the account information is usable to update a risk score of the user.  (See at least Lindholme [0017] [0019] Ultimately, a reporting document comprising at least the subset of the plurality of payments authenticated or verified may be generated by the payment verification application. The reporting document may be electronically transmitted to credit bureaus using one or more APIs, as will be discussed in greater detail below. In the following discussion, a general description of the system and its components is provided, followed by a discussion of the operation of the same. 

However Lindhone does not explicitly teach “wherein the account is not included in the risk data prior to receiving the request;”

However Bowman teaches “[0029] and [0030]: [0029] “In FIG. 3D, a "Result Three" procedure 47 is employed where program manager 16 explains the concept of opening installment account(s) 40 and Certificate of Deposit account 41, both in the consumer's name, in order to build new credit references. Program manager 16 then assists the consumer in opening account(s) 40 and CD 41 at financial institution 45, followed by directly updating the credit bureaus in order to begin building all three credit scores immediately in a "Report New Accounts" procedure 48. Program manager 16 then sets the consumer's expectations based on Program 1 historic results as far as how much and when their score will increase.” And [0030] “and reporting new accounts to all credit bureaus ("Result Four" procedure 48).” 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the user configurable trade line reporting and scoring of Lindholme with the comprehensive method for increasing credit scores of Bowman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “assists in getting the credit bureaus updated with the most accurate information in a very short time (termed rapid rescoring).” (Bowman [0028]) Therefore, claims 1, 15 and 19 are obvious over the disclosure of Lindholme and Bowman.
Not sure how Bowman teaching “comprehensive method for increasing credit scores” and assists in getting most accurate information in a short time relates to teaching “wherein the account is not included in the risk data prior to receiving the request;”  
Regarding claims 2 and 16

The computerized method of claim 1, wherein the account information includes a plurality of historical transaction data items indicating a corresponding plurality of historical transactions between the recipient and the user.  (See at least Lindholme [0020] With reference to FIG. 1, shown is a relationship between a payment verification application 100 and a data store 103 (e.g., a remote or local database residing in computer memory) according to various embodiments of the present disclosure. As shown in FIG. 1, the data store 103 may comprise one or more payments 106 that may be associated with a particular user of the payment verification application 100. For example, the payments 106 shown in FIG. 1, may comprise data associated with a $300 payment made to "AutoLoansCo" (e.g., payment 106a), a $20 payment made to "LocalFitness" (e.g., payment 106b), and a $50 payment made to "CellPhoneCo" (e.g., payment 106c).)

Regarding claims 3 and 17

The computerized method of claim 2, further comprising: requesting execution of a risk scoring algorithm using risk data of the user at the secured third-party risk database, including the plurality of historical transaction data items included in the risk data of the user. (See at least Lindholme [0044] As may be appreciated, the credit bureaus 109a . . . 109c use the positive payments 106 submitted by the user in generating a credit score 306a . . . 306b (collectively credit scores 306), such as a FICO.RTM. score and a VANTAGESCORE.RTM.. These credit scores 306 affect the consumer positively in a marketplace 309 by assisting with interest rates, loan terms, etc.)



Claims 4-8  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme et al. (PG PUB US 2007/0156576 A1) in view of Bowman (PG PUB US 2010/0082476 A1) and further in view of  Imrey (PG PUB US 2007/0153579 A1)


Regarding claims 4 and 18

Lindholme does not specifically teach: The computerized method of claim 3, further comprising: receiving, from the secured third-party risk database, a risk score of the user based on said execution of the risk scoring algorithm; and  transmitting a notification to the user indicating the risk score. 

However Imrey teaches at least  at [0137]If the credit score can and has been calculated, the credit bureau server may transmit the updated credit score back to the server 102 for transmission and display to the user via debtor device 106.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the User configurable trade line reporting and scoring of Lindholme with dynamic credit score alteration of Imrey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “a user/debtor interacting with server 102 may improve his credit score substantially in real-time while online with server 102.” (Imrey [0137]) Therefore, Claims 4 and 18 are obvious over the disclosure of Lindholme, Bowman and Imrey.

Regarding Claim 5 

(Note: examiner notes that applicant has used contingent claims language.  Only one condition must be performed to complete for the system to function.  (See MPEP 2111.04(II)).  Specifically the claim elements “in response to …” may alternately not exist i.e. the risk score may be higher or the option to remove the account information may not be selected.  Therefore the remainder of claims 5 may not happen if the other option is selected. )

Regarding claim 6 

Lindholme teaches:
generating an account update data package formatted for ingestion at the secured third-party risk database to initiate update of risk data of the user associated with the account, the account update data package including: an identifier of the recipient indicated in the transaction data item; the data furnisher identifier associated with the entity that provides consumer data to the secured third-party risk database; and at least a portion of the updated account information formatted for ingestion by the secured third-party risk database to initiate addition of the transaction data item to risk data of the user;  (See at least Lindholme [0051] and [0052]: [0051] Further, the reporting document 118 may comprise consumer identification information 603 such as a first name, a last name, a middle name, a suffix, a social security number, a tax identification number, a date of birth, and/or other information that may identify the consumer. And [0052] Bill payment summary information 609 may be generated by the payment verification application 100 and included in the reporting document 118 in various embodiments. As shown in FIG. 6, the bill payment summary information 609 may comprise a summary of the type of accounts associated with payments 106 selected by the user and verified by the payment verification application 100. Further, the summary may include a count of the number of accounts associated with a particular category (e.g., Rental Home, Electric Utility, Natural Gas Utility), the number of payments 106 verified, the number of late payments, whether the payments 106 were actually verified, how the payments 106 were verified (e.g., automatically or manually), etc.) 
and transmitting the API token associated with the secured third-party risk database and the account update data package to the secured third-party risk database. (See at least Lindholme [0056] In 706, a first API of the entity provided by the user is accessed by the payment verification application 100 to obtain the payment history data 230 for a user. According to various embodiments, the first API may be accessed by the payment verification application 100 by making a programmatic service call, such as an API call requesting the payment history data 230. Similarly, the payment history data 230 may be obtained via the web service 115 over the network 212.)

However Lindholme does not specifically teach “receiving updated account information regarding the account associated with the user, the updated account information including a transaction data item not included in the plurality of historical transaction data items;” and updated account data.  
However Imrey teaches at least at [0051] “The system may be employed to process payments using online bill paying techniques, and the system may update credit bureaus with current information, such as actual settlement of the debt. The system may send notification to all appropriate parties memorializing the transaction. The system may provide creditor information so that a creditor may view and manage real-time portfolio settlement parameters online.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the User configurable trade line reporting and scoring of Lindholme with dynamic credit score alteration of Imrey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “a user/debtor interacting with server 102 may improve his credit score substantially in real-time while online with server 102.” (Imrey [0137]) Therefore, claim 6 are obvious over the disclosure of Lindholme, Bowman and Imrey.

Regarding Claim 7 

Lindholme teaches: 
The computerized method of claim 6, further comprising: requesting execution of a risk scoring algorithm using risk data of the user at the secured third-party risk database, wherein the risk scoring algorithm is based at least partly on portions of the plurality of historical transaction data items and the transaction data item. (See at least Lindholme [0044] As may be appreciated, the credit bureaus 109a . . . 109c use the positive payments 106 submitted by the user in generating a credit score 306a . . . 306b (collectively credit scores 306), such as a FICO.RTM. score and a VANTAGESCORE.RTM.. These credit scores 306 affect the consumer positively in a marketplace 309 by assisting with interest rates, loan terms, etc.”)

Regarding Claim 8 

Lindholme does not specifically teach: “receiving, from the secured third-party risk database, a risk score of the user based on said execution of the risk scoring algorithm; and in response to determining that a risk score of the user is different than prior to transmitting the account update data package to the secured third-party risk database, transmitting a notification to the user.” 

However Imrey teaches at least at [0137] “If the credit score can and has been calculated, the credit bureau server may transmit the updated credit score back to the server 102 for transmission and display to the user via debtor device 106.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the User configurable trade line reporting and scoring of Lindholme with dynamic credit score alteration of Imrey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in .


Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme et al. (PG PUB US 2015/0199757 A1) and further in view of Bowman (PG PUB US 2010/0082476 A1) and further in view of Imrey (PG PUB US 2007/ 0156576 A1) and Stempora (PG PUB US 2015/0161738 A1)

Regarding Claim 9

Lindholme and Imrey do not specifically teach: The computerized method of claim 8, wherein the notification comprises a push notification to the user computing device, the push notification configured to automatically activate an application on the user computing device to cause display of information associated with the notification.

However Stemproa teaches at least at [0082] In one embodiment, a method of generating a risk score, a cost of insurance, or a risk score and a cost of insurance for at least one individual includes providing feedback to the individual through one or more methods that make the individual aware of one or more risk-taking behaviors. In one embodiment, the method of providing feedback includes one or more selected from the group: visual notification (such as on a portable device display), auditory notification (such as a portable device providing an audible alert), sensory notification (such as the portable device vibrating), and an indirect notification (such as allowing or disallowing the use of an portable device software application or feature). The form or delivery of the feedback may take many forms, such as an SMS text message; email, pop-up notification; an application changing the display to indicate a representation of feedback; a web based application or a report with results and/or analysis of recent risk-related behavior negative predictive factors, negative decision outcomes, negative outcome information, or other decision information; suggestions or directions for improvement or behavior modification; provided in real-time; provided at regular intervals; or provided after a specific triggering event.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the User configurable trade line reporting and scoring of Lindholme with Method of determining a risk score or insurance cost using risk-related decision-making processes and decision outcomes of Stempora since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “prospectively determining a probability of outcome for a risk-related situation.” 


Regarding Claim 10

Lindholme, Bowman, and Imrey do not specifically teach: The computerized method of claim 9, wherein the notification is transmitted to the user in real-time from receiving the updated account information.
However Stemproa teaches at least at [0082] In one embodiment, the method of providing feedback includes one or more selected from the group: visual notification (such as on a portable device display), auditory notification (such as a portable device providing an audible alert), sensory notification (such as the portable device vibrating), and an indirect notification (such as allowing or disallowing the use of an portable device software application or feature). The form or delivery of the feedback may take many forms, such as an SMS text message; email, pop-up notification; an application changing the display to indicate a representation of feedback; a web based application or a report with results and/or analysis of recent risk-related behavior negative predictive factors, negative decision outcomes, negative outcome information, or other decision information; suggestions or directions for improvement or behavior modification; provided in real-time; provided at regular intervals; or provided after a specific triggering event.”


Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme et al. (PG PUB US 2015/0199757 A1) in view of Bowman (PG PUB US 2010/0082476 A1) and further in view of Kapczynski (PAT US 9,892,457 B1)

Regarding Claim 11

Lindholme teaches: 
receiving, via network communication with the user computing device, selection of a third-party entity from a plurality of third-party entities indicated in a user interface displayed on the user computing device; (See at least [0035] The payment history data 230, obtained from the entity 209, may comprise one or more payments 106 made by the user to the entity 209. The payment verification application 100 may generate one or more user interfaces 272 configured to prompt the user with the payments 106 accessed from the entity 209 (as well as payments 106 access from other entities 209). The payment verification application 100 may receive user input comprising a selection of all or a subset of the payments 106 to submit to one or more predefined credit bureaus 109.)
credentials for directly accessing, by proxy on behalf of the user via an application programming interface (API), the account items associated with the user stored in one or more databases associated with the third-party entity; (See at least Lindholme  [0019] Ultimately, a reporting document comprising at least the subset of the plurality of payments authenticated or verified may be generated by the payment verification application. The reporting document may be electronically transmitted to credit bureaus using one or more APIs, as will be discussed in greater detail below. In the following discussion, a general description of the system and its components is provided, followed by a discussion of the operation of the same.

However, Lindholme does not specifically teach: transmitting at least an API token associated with the selected third-party and the credential to one or more databases associated with the selected third-party entity; and accessing the account data items associated with the user, via an API communication channel established with the one or more databases associated with the selected third-party entity.

However Kapczynski teaches:

transmitting at least an API token associated with the selected third-party and the credential to one or more databases associated with the selected third-party entity; and (See at least Kapczynski  (Col 11 lines 32-40) “The credit relevance module 838 may communicate with credit report system 100 through an API provided by either the search engine 830 or the credit report system 100. In communication 2, the credit relevance module 836 may request credit data from the credit report system 100. The credit report system 100 may access credit data for the consumer from credit bureau(s) 108 or from another credit database with credit data for the consumer.”)

 accessing the account data items associated with the user, via an API communication channel established with the one or more databases associated with the selected third-party entity. (See at least Kapczynski  (Col 11 lines 41 – 49)  Also in communication 2, the credit report system 100 may provide credit data about the consumer to credit relevance module 836. After the credit relevance module 836 receives credit data from credit report system 100, the credit relevance module 836 may provide the data to user interface module 838 included in search engine 830 for display to a consumer. In some embodiments, the user interface module is provided with credit data to configure for presentation to the consumer.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the User configurable trade line reporting and scoring of Lindholme with Providing credit data in search results Kapczynski since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “credit relevance module 836 may determine that data accessed by data access module 910 includes terms related to credit.” (Kapczynski (Col 11 lines 15-16) Therefore, claim 11 are obvious over the disclosure of Lindholme and Kapczynski.


Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme et al. (PG PUB US 2015/0199757 A1) an in view of Bowman (PG PUB US 2010/0082476 A1) and further in view of Imrey (US 2007/0153579 A1) and Stempora (PG PUB US 2015/0161738 A1)

Regarding Claim 12

The method of claim 11, further comprising: selecting a first data item of the plurality of account data items; determining a recipient identified in the first data item; (See at least Lindholme Fig. 4 and [0045] Turning now to FIG. 4, shown is a non-limiting example of a user interface 272 generated by the payment verification application 100 (FIG. 1) according to various embodiments of the present disclosure. In the non-limiting example of FIG. 4, a plurality of payments 106 are shown in a table 403 allowing the user, via the user interface 272 and the components provided, to select a subset of the payments 106 to report to one or more credit bureaus 109. As may be appreciated, the subset may include all or a portion of the payments 106 presented to the user.)

identifying a subset of account data items each indicating the determined recipient, wherein the subset of account data items includes at least the first data item and one or more other account data items;  (See Lindholme Fig. 4 (not you can select a regularly occurring bill, which identifies the company the bill goes to and the cost of the recurring bill.) 


 determining, based at least on the identified subset of account data items, account data associated with an account of the user associated with the recipient, the account data comprising at least one or more of: a number of account data items each having time stamps within a predetermined time period; average number of days between time stamps of sequential account data items; (See at least Lindholme [0052] Bill payment summary information 609 may be generated by the payment verification application 100 and included in the reporting document 118 in various embodiments. As shown in FIG. 6, the bill payment summary information 609 may comprise a summary of the type of accounts associated with payments 106 selected by the user and verified by the payment verification application 100. Further, the summary may include a count of the number of accounts associated with a particular category (e.g., Rental Home, Electric Utility, Natural Gas Utility), the number of payments 106 verified, the number of late payments, whether the payments 106 were actually verified, how the payments 106 were verified (e.g., automatically or manually), etc.)

applying a first account identification rule, associated with a first account type, to the account data; and determine, based on said application of the first account identification rule, a first confidence level indicating likelihood that the account is the first type of account. (See at least Lindholme [0055] As discussed above, a consumer may engage the payment verification application 100 via the client device 206 (FIG. 2) to report positive credit transactions to major credit bureaus. Beginning with 703, a user may access the payment verification application 100 to associate a user account in the payment verification application 100 (corresponding to the user) with an entity, such as a utility company, a credit card company, a banking or lending institution, a brokerage firm, an insurance company, a payment aggregation service (e.g., MINT.COM.RTM.), etc. To this end, the user may be required to submit authentication data for the entity to the payment verification application 100 which may then use the authentication data to obtain payment history data 230 corresponding to the user.)


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholme et al. (PG PUB US 2015/0199757 A1) in view of Bowman (PG PUB US 2010/0082476 A1) and further in view of Kapczynski (PAT US 9,892,457 B1) and further in view of Imrey  (PG PUB US 2007/ 0156576A1)

Regarding Claim 13 

(Note: examiner notes that applicant has used contingent claims language.  Only one condition must be performed to complete for the system to function.  (See MPEP 2111.04(II)) Specifically the claim elements “in response to …” may alternately not exist i.e. determine that the first confidence level is above a first threshold. To forward compact prosecution examiner found the instance where the first confidence level is above a first threshold.

Lindholme does not specifically teach: further comprising: in response to determining that the first confidence level is above a first threshold, applying a first account scoring model to the account data, the first account scoring model configured to determine an expected change to a current risk score associated with the user.

However Imrey teaches: at least at [0162] Rather than an actual amount a credit score may or will be increased, a user may be presented with an estimate of the amount a credit score may increase.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the User configurable trade line reporting and scoring of Lindholme, Bowman and Kapczynski with dynamic credit score alteration of Imrey since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “a user/debtor interacting with server 102 may improve his credit score substantially in real-time while online with server 102.” (Imrey [0137]) Therefore, Claims 13 are obvious over the disclosure of Lindholme, Bowman Kapczynski and Imrey.

Regarding Claim 14

The method of claim 13, further comprising: requesting execution of a risk scoring algorithm using risk data of the user at the secured third-party risk database, wherein (See at least Lindholme [0044] As may be appreciated, the credit bureaus 109a . . . 109c use the positive payments 106 submitted by the user in generating a credit score 306a . . . 306b (collectively credit scores 306), such as a FICO.RTM. score and a VANTAGESCORE.RTM.. These credit scores 306 affect the consumer positively in a marketplace 309 by assisting with interest rates, loan terms, etc.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693